DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/7/2022 has been entered.
 
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1, 4-9, and 11-16, and 18-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-37 of U.S. Patent No. 10, 693, 517. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant invention include essentially the same structural elements with only minor variations in verbiage and level of detail.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 4-9, 11-16, 18-20, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brousseau (US 2015/0305480) in view of Whitley et al. (US 9016534, hereinafter ‘Whitley’), Evans (US 2009/0194571) and Hutchinson (US 2013/0277239).
Brousseau discloses a mobile device connection apparatus comprising: a body piece folded on itself to form a first layer of material and second layer of material, the body piece comprising a base having a length and a width (area of 10s where 10a is located, top of Fig. 3A) and a loop extending from the base parallel to the length of the base, the body piece positionable at least partially between a mobile electronic device and a case for the mobile electronic device (functional/intended use limitation) with the loop extending through an aperture of the case for a charging port of the mobile electronic device (see Fig. 1); a third layer of material disposed or formed on the base, the layer of material comprising a temporary adhesion property to removably adhere the base to a mobile electronic device and/or a case for the mobile electronic device (10a, para 0084); except does not expressly disclose strengthening material, the loop width 
However, Whitley teaches constructing a similar lanyard loop wherein the loop material includes a material capable of being considered a strengthening material (222) on the interior of the lanyard loop (see Fig. 2). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the Brousseau as modified above carrying strap out of multiple layers as taught by Whitley, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.
When viewed in combination with Brousseau as set forth above, the strengthening material (innermost layer of multi-layered laminate loop) would be secured between the first and second layers of material to extend from the body piece as claimed.
Further, Evans teaches a similar device wherein the loop (112) has a width that is less than the width of the base (142) as claimed.
Because Brousseau and Evans both teach attachment mechanisms for attaching holding straps/loops to a mobile device, it would have been obvious to one of ordinary skill in the art to substitute the wider base size taught by Evans for the narrow base size taught by Brousseau to achieve the predictable result of holding an article in the pouch.
Further, it would have been an obvious matter of design choice to make the different portions of the base of whatever form or shape was desired or expedient including wider than the loop as taught by Evans. A change in form or shape is 
Finally, Hutchinson teaches the use of vinyl materials with cling properties to temporarily attach a carrying device to an electronic device (para 0029) as claimed. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use cling vinyl as taught by Hutchinson as the attachment material for the device taught by Brousseau as modified above, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Brousseau as modified above results in a device wherein the width of the base is greater than a diameter of the aperture which limits removal of the body piece through the aperture of the case (when viewed in combination).
Regarding claims 12 and 24, Brousseau as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the connector attached to the loop as claimed.
However, Evans teaches a similar device with a connector (114) attached to the loop (see Figs. 1A, 1B) as claimed.
At the time of the effective filing date of the invention, it would have been obvious to a person having ordinary skill in the art to add the connector taught by Evans to the loop taught by Brousseau, in order to allow the device to be attached to another object as taught by Evans (para 0007, 0022).

	Regarding claim 20, Brousseau as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the PVC materials as claimed.
However, it is noted that PVC materials have been known in the art since long before the invention by applicant and are considered to be part of the ‘general knowledge’ of those skilled in the art.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use polyvinyl chloride as the material of construction for the body piece as claimed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Response to Arguments
7.	Applicant's arguments filed 2/7/2022 have been fully considered but they are not persuasive.
	Applicant argues that Whitley fails to teach a strengthening material being ‘secured between the first layer of material and the second layer of material to extend from the body piece in a loop. This argument has been considered, however is not persuasive in light of the material layers of Whitley being incorporated into the sandwiched lanyard structure of Brousseau resulting in the claimed strengthening material being ‘secured between the first layer of material and the second layer of material to extend from the body piece in a loop as claimed.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423. The examiner can normally be reached Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
March 2, 2022